Citation Nr: 1735389	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include anxiety and depression, claimed as secondary to hearing loss and tinnitus.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1953 to July 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In his July 2013 substantive appeal, the Veteran requested a Travel Board hearing, which was scheduled for January 2014.  However, in January 2014, the Veteran, though his then-representative, requested that his hearing be cancelled.  

The Board notes that the Veteran was previously represented by David L. Huffman.  In July 2017, the Board informed the Veteran that Mr. Huffman is no longer accredited to represent appellants before VA and informed the Veteran of his right to appoint a new representative within 30 days.  The Veteran did not respond to the letter and has not obtained another representative.  As such, the Board recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record weighs against a finding that the Veteran's current bilateral hearing loss and tinnitus were incurred during or as a result of his military service and hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service.

2.  The lay and medical evidence does not establish that the Veteran's current chronic acquired psychiatric disorder was incurred during or as a result of his military service, including secondary to a service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a chronic acquired psychiatric disorder, claimed as secondary to bilateral hearing loss and tinnitus, are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Hearing Loss and Tinnitus

The Veteran has been diagnosed with bilateral sensorineural hearing loss during the pendency of this appeal, including during the May 2010 VA examination and as early as May 2001.  During the VA examination, the Veteran also reported having constant bilateral tinnitus, which is considered a competent diagnosis of such.  This evidence sufficiently establishes the presence of the currently claimed disabilities, hearing loss and tinnitus.  

With respect to in-service incurrence, the Veteran has asserted that his hearing loss and tinnitus were incurred during service as a result of his military noise exposure.  In this regard, the Veteran has asserted that, during his service in Korea, he served in the anti-aircraft artillery where he was exposed to significant noise from artillery fire.  See December 2009 Veteran statement; May 2010 VA examination report.  The Board concedes that the Veteran was exposed to acoustic trauma during service, as his DD Form 214 and other service personnel records indicate that he served as a Batteryman and Ordnanceman in a battery unit.  As a result, the Veteran's report of noise exposure is consistent with the nature and circumstances of his service and, hence, credible.  Accordingly, in-service incurrence is established.  

Nevertheless, the Board finds that the evidence does not establish a nexus or causal connection between the Veteran's military noise exposure and current diagnoses of hearing loss and tinnitus.  

The Veteran has reported that he began losing his hearing before separation from service.  See statements from the Veteran date December 2009 and January 2010.  He has, however, provided inconsistent reports as to the onset of his tinnitus disability.  In December 2009, he stated that he began having ringing in his ears just after discharge from service but, in January 2010, he stated that he had ringing in his ears when he left service and that his tinnitus has persisted since that time.  During the May 2010 VA examination, he was unable to provide a specific date or circumstances regarding the onset of his tinnitus disability.  Nevertheless, the Veteran has reported that his hearing loss and tinnitus have gotten worse over the years, which resulted in him having to wear hearing aids.  See statements from the Veteran date December 2009 and January 2010.  

Despite the Veteran's assertions that his hearing loss and tinnitus began during service, his service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss or tinnitus.  Notably, the Veteran's hearing was normal on whispered voice tests conducted during his entrance and separation examinations in June 1953 and July 1957, respectively.  

Moreover, there is no medical evidence showing complaints or treatment for hearing loss until October 2000 and a confirmed diagnosis of bilateral sensorineural hearing loss is not shown until May 2001.  Likewise, there is no medical evidence showing complaints or treatment for tinnitus until November 2009.  This evidence weighs against a finding that a chronic hearing loss and/or tinnitus disability was incurred during service and also weighs against any assertion of continuity.  The Board also finds probative that the post-service treatment records and VA examinations conducted in conjunction with this claim do not reflect that the Veteran has reported having long-standing hearing loss and tinnitus since service.  

Additionally, the evidentiary record does not contain any medical evidence or opinion that relates the Veteran's current hearing loss or tinnitus to service.  During the May 2010 VA examination, the examiner noted the Veteran's reports of in-service noise exposure, as well as his post-service occupational noise exposure while working in construction and farming.  Following a physical examination, interview of the Veteran, and review of the claims file, the VA examiner stated that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss and further opined that the Veteran's current hearing loss and tinnitus are not caused by or a result of his military noise exposure.  In making this determination, the examiner noted the Veteran's hearing was normal bilaterally at his enlistment and discharge examinations and that the Veteran worked around construction and farming following service.  The May 2010 VA opinion is considered competent and credible evidence addressing the etiology of the Veteran's hearing loss and tinnitus, as the examiner provided a clear conclusion and supporting data in support thereof.

The Veteran's representative has argued that the May 2010 VA opinion is inadequate because the examiner based her opinion on the Veteran's normal responses to whispered voice tests at entrance and separation from service, which VA has acknowledged are not medically accepted or valid indicators of hearing loss.  

The Board acknowledges that the in-service testing in this case may not be considered a reliable indicator of the presence of hearing loss, but the Board finds probative that the whispered voice test is reliable to the extent that it shows the Veteran did not report experiencing any hearing loss or tinnitus problems at separation from service after he experienced his military noise exposure, which weighs against his assertion that his hearing loss and tinnitus began before he was discharged from service.  

The Board also notes that, in addition to the normal in-service whispered voice tests, the May 2010 VA examiner also relied upon the Veteran's post-service occupational noise exposure as the etiology of his current hearing impairments - evidence which also weighs against a finding that the Veteran's current hearing loss and tinnitus disabilities, which are not shown for many years after service, are related to his military noise exposure.  

In evaluating this claim, the Board finds particularly probative that there is no contrary medical opinion of record.  

The Board acknowledges that the Veteran is competent to report that his hearing loss and tinnitus began during service and have persisted since that time.  However, the Veteran's lay assertions regarding the onset and continued nature of his hearing loss and tinnitus are not deemed credible, as they are inconsistent with the service and post-service medical records.  The Board also notes that the Veteran has provided inconsistent reports regarding the onset of his tinnitus, which lessens the credibility of his statements in that regard.  

While the Veteran remains competent to report that he experiences decreased hearing and ringing in his ears, the determination as to the etiology of his hearing loss and tinnitus disabilities is a complex medical question, as the diagnosis of hearing loss (to which the Veteran's tinnitus has been attributed) requires clinical observation and testing.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and hearing loss and tinnitus disabilities.  By contrast, the May 2010 VA examiner took into consideration all the relevant facts in providing her opinion, which was based upon all relevant facts in this case, as well as her medical expertise.  As such, the Veteran's statements regarding a nexus between his military service and current hearing loss and tinnitus disabilities are outweighed by the May 2010 VA opinion and, as such, are not considered competent or probative evidence favorable to his claim.

As a final matter, the Board notes that because the medical evidence does not show a confirmed diagnosis of bilateral hearing loss until May 2001, more than 40 years after the Veteran was discharged from service, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted in this case.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  While the evidence of record shows the Veteran has current bilateral hearing loss and tinnitus, the probative evidence of record weighs against a finding that his disabilities were incurred in or are otherwise related to his military service.  Because the evidence preponderates against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application and his claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, which he has asserted is secondary to his hearing loss and tinnitus disabilities.  See January 2010 Veteran statement.  The evidence of record shows the Veteran has been variously diagnosed with depression and dysthymia.  See e.g., VA treatment records dated April 2015 and December 2016.  

While there is evidence of a current psychiatric disability, service connection has not been established for bilateral hearing loss and tinnitus.  The evidence does not show, nor has the Veteran alleged, that his current psychiatric disorders are otherwise related to service or any service-connected disability.  As such, there is no legal basis to establish service connection for an acquired psychiatric disorder.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a chronic acquired psychiatric disorder, to include anxiety and depression, is denied.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


